Citation Nr: 1809345	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI), also claimed as cognitive disorder.

2.  Entitlement to service connection for vertigo, also claimed as dizziness.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for hearing loss.

6.  Whether new and material evidence has been received to reopen a claim of service connection for muscle pain.

7.  Entitlement to service connection for muscle spasm, also claimed as muscle pain.

8.  Whether new and material evidence has been received to reopen a claim of service connection for an eye condition.

9.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to December 1999, and from August 2004 to December 2005.

This matter is on appeal to the Board of Veterans' Appeals  (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified before the undersigned at a video conference hearing.  A transcript of that hearing is associated with the claims file.  

The issue of entitlement to service connection for hearing loss, and the reopened issues of entitlement to service connection for muscle spasm and a bilateral eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an approximate balance of negative and positive evidence as to whether the Veteran has current residuals of TBI from in-service blast exposures.

2.  There is an approximate balance of negative and positive evidence as to whether the Veteran suffers from vertigo and staggering, headaches, and memory loss as residuals of a TBI incurred in-service.

3.  An unappealed September 2009 rating decision denied the claims of entitlement to service connection for muscle pain and an eye condition.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

4.  Some of the evidence received since September 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of service connection for muscle pain and an eye disability.


CONCLUSIONS OF LAW

1.  Having resolved any reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for residuals of TBI have been met.  38 U.S.C. §§ 1101, 1113, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Having resolved any reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for vertigo as a residual of TBI have been met.  38 U.S.C. §§ 1101, 1113, 1131 (2012); 38 C.F.R. § § 3.102, 3.303 (2017).

3.  Having resolved any reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for headaches as a residual of TBI have been met.  38 U.S.C. §§ 1101, 1113, 1131 (2012); 38 C.F.R. § § 3.102, 3.303 (2017).

4.  Having resolved any reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for memory loss as a residual of TBI have been met.  38 U.S.C. §§ 1101, 1113, 1131 (2012); 38 C.F.R. § § 3.102, 3.303 (2017).

5.  The September 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for muscle pain, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

6.  The evidence received since the September 2009 rating decision is new and material, and the claim of entitlement to service connection for muscle pain is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The September 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for an eye condition, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

8.  The evidence received since the September 2009 rating decision is new and material, and the claim of entitlement to service connection for an eye disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - TBI, Vertigo, Headaches, Memory Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

The Veteran contends that he has residuals of TBI as a result of active duty service.  Specifically, the Veteran reported that during his deployment to Iraq in 2005, he was exposed to blast explosions from a rocket-propelled grenade (RPG) and improvised explosion device (IED) on two occasions resulting in head trauma and a loss of consciousness on one occasion.  He has reported dizziness, headaches, poor concentration, memory loss, and anxiety in association with these injuries.  The Veteran is already in receipt of service connection for posttraumatic stress disorder and tinnitus.

The Veteran's service treatment records and military personnel records do not contain any information regarding injuries sustained as a result of exposure to blast explosions.  There is no separation examination of record.  However, in February 2017, the Veteran submitted documentation showing he was awarded a Purple Heart for wounds received as a result of enemy or hostile fire actions for his service on September 30, 2005.  

The Veteran has consistently reported a head injury as a result of exposure to in-service blast explosions.  In a January 2009 VA polytrauma intake note, the Veteran reported that he was injured in Iraq by a blast/explosion.  In a "List of injuries," the director of the polytrauma unit noted a closed TBI.  In a TBI second level evaluation that same month, the Veteran reported two tertiary blast injuries from an RPG and a mortar.  The physician found that the Veteran's current clinical symptom presentation was most consistent with a combination of TBI and behavioral health conditions.

In a statement dated in October 2009, the Medical Director for the local VA Polytrauma Network Site, Dr. D. O., noted that the Veteran had been under the care of the Polytrauma/TBI program since January 2009.  Dr. D. O. noted that the Veteran reported that in July 2005, he was involved in a blast incident, resulting in brief loss of consciousness and subsequent persistent symptoms of dizziness, headaches, cognitive deficits, and anxiety.  Dr. D. O. noted that the Veteran had been diagnosed with post-concussive syndrome as a result of his July 2005 combat-related head injury.  She noted that the Veteran had objectively documented vestibular dysfunction and cognitive impairments.  Dr. D. O. opined that the Veteran's current symptoms were more likely than not related to a combat-related injury.

In a statement dated in July 2011, VA occupational therapist J. S. noted that the Veteran had been participating in occupational therapy services at VA since January 2009 for medical issues related to his deployment to Iraq from 2004 to 2005.  J. S. noted that the Veteran presented with difficulties in higher level activities of daily living that initially included needing assistance with activities involving memory, concentration, problem solving, headaches, and dizziness.  J. S. indicated that the Veteran continued to have memory and concentration difficulties.

In a statement dated in July 2011, the Veteran's physical therapist, Dr. A. T., noted that the Veteran suffered TBI and continuing muscular dysfunction as a result of two IEDs while in service.  Dr. A. T. noted further that the Veteran had ongoing problems of TBI and neck injuries sustained in Iraq.

In a VA TBI examination in October 2012, the examiner noted a diagnosis of TBI.  The examiner noted that the condition began in 2005.  The examiner noted that the Veteran reported exposure to two blasts that were severe enough to knock him down or cause injury.  The Veteran reported that following one of the blasts, he suffered a loss of consciousness for an unknown period of time, and he did not clearly recall some of the details of the event.  He noted that he was evaluated by a field medic, where he was given an injection and pills for headaches.  He recalled having intense pain in the occipital and top of the head.  He noted that his muscles were in great pain, and he felt dizzy and nauseated.  The Veteran reported that he was given two days of rest and was returned to duty.  He reported current symptoms of frequent headaches, impaired concentration/focus, memory impairment, sleep disturbances, dizziness, nausea, problem with motivation, and difficulties in executing daily activities at home.  The examiner noted objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions.  The examiner noted the following residuals attributable to the TBI: headaches and mental disorder.  In a VA ear conditions examination dated in October 2012, the examiner noted that the Veteran's symptoms of vertigo and staggering were related to the diagnosis of TBI.  In a VA headaches examination dated in October 2012, the examiner diagnosed migraine headaches and noted the Veteran's report that the headaches began in Iraq in 2005 after being knocked down from a blast.

Based upon the above, the Board finds that service connection is warranted for residuals of TBI, to include vertigo/dizziness, headaches, and memory loss.  The Veteran's reports of in-service head injuries from two blast exposures are competent, credible, and consistent with the circumstances of his service.  The October 2012 VA TBI examination confirms a current TBI-type disability attributable to these in-service head injuries.  Moreover, the October 2012 VA examinations confirm vertigo/dizziness, headaches, and memory loss as residuals of the in-service TBI.  As the three basic prongs of service connection are satisfied, service connection for residuals of TBI, to include vertigo, headaches, and memory loss is granted.  

II.  Claims to Reopen - Muscle Pain and Eye Disorder

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for muscle pain and an eye condition in a final rating decision dated in September 2009.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In November 2009, the Veteran filed a claim to reopen entitlement to service connection for muscle spasms and photo sensitivity in both eyes.  In a July 2010 rating decision, the RO denied reopening entitlement to service connection for muscle pain, now claimed as muscle spasms, and for an eye condition.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in September 2009, whereby the RO denied service connection for muscle pain, the evidence consisted of the Veteran's service treatment records, his military personnel records, VA treatment records dated from September 2008 through September 2009, and the Veteran's lay statements.  The service treatment records were silent for complaints of, or treatment for, muscle pain.  The VA treatment records noted symptoms of muscle pain but no diagnosis pertaining to this reported symptomatology.  

In its September 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for muscle pain based on the determination that there was no evidence showing the claimed condition was incurred in or aggravated by service, to include the Veteran's service in the Gulf theater.  The claim for an eye condition was denied because there was no diagnosis of an eye condition.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in September 2009 includes a statement dated in July 2011 from the Veteran's physical therapist and the Veteran's February 2017 hearing testimony.  In the July 2011 statement, Dr. A. T. indicated that the Veteran suffered from a TBI and continuing muscular dysfunction as a result of two IEDs in service.  In the February 2017 hearing, the Veteran provided more details regarding his claimed muscle pain disability.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in September 2009, and it raises a reasonable possibility of substantiating the claim, as it provides a possible nexus opinion regarding the Veteran's muscular dysfunction.  

With regard to the claim for an eye disorder, a VA record wherein the Veteran's eyes were evaluated reflected diagnoses of refractive error and low myopia.  The Board concludes that this evidence is new and material because it was not of record at the time of the last denial, and raises a reasonable possibility of substantiating the claim, as it provides a diagnosis.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for muscle pain and an eye disability.  


ORDER

Entitlement to service connection for residuals of TBI is granted, subject to the laws and regulations governing monetary payments.

Entitlement to service connection for vertigo is granted, subject to the laws and regulations governing monetary payments.

Entitlement to service connection for headaches is granted, subject to the laws and regulations governing monetary payments.

Entitlement to service connection for memory loss is granted, subject to the laws and regulations governing monetary payments.

New and material evidence having been received, the claim of entitlement to service connection for muscle pain is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for an eye disability is reopened, and to this extent only, the appeal is granted.


REMAND

At the outset, the Board notes that there are no VA treatment records associated with the file after 2011, and the Veteran has indicated regular treatment for his disabilities.  The AOJ should attempt to obtain any outstanding VA treatment records pertaining to the Veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Next, the Board observes that there is evidence in the file that the Veteran applied for Social Security Administration (SSA) disability benefits.  See February 2010 VA treatment record.  Although the Veteran indicated that his SSA disability claim was denied, as these records may be relevant to the claims on appeal, the AOJ should attempt obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

With respect to the claim for entitlement to service connection for hearing loss, the Veteran reports hearing loss as a result of noise exposure from his combat service in Iraq.  In February 2017, the Veteran provided proof of his combat service through the submission of the award of a Purple Heart.  As such, noise exposure is conceded.  In October 2012, the Veteran was afforded a VA audiology examination.  The hearing test results showed normal hearing bilaterally.  However, in his February 2017 hearing, the Veteran testified that his hearing had worsened since his October 2012 examination.   In light of the foregoing and under the duty to assist, the Veteran should be afforded another VA audiological examination to determine the nature and etiology of his claimed hearing loss.

With respect to the claim for entitlement to service connection for muscle spasm, also claimed as muscle pain, the Veteran has described pain in his lower back, and upper back and neck.  He has also described his hip rotating out of place and knee weakness.  He contends that this muscular pain started around 2008.  Notably, in a September 2008 VA treatment record, the Veteran denied back pain, knee pain, or muscle spasms.  However, in a January 2009 VA polytrauma note, the Veteran reported that he had been injured in Iraq by a blast/explosion.  He listed his spine as one of his resulting injuries.  In a January 2009 VA treatment record, the Veteran reported neck and upper back pain associated with headaches.  In a January 2009 treatment record, the Veteran reported pain in the back and arms, which he ascribed to a vehicle accident in Iraq.  He also reported pain in the lower back, left shoulder, left arm, and bilateral lower extremities.  In a February 2009 VA Persian Gulf registry note, the Veteran complained of muscle/joint pain.  In the October 2012 VA TBI examination, the Veteran reported that following one of the blasts, his muscles were in great pain.  In his February 2017 hearing, the Veteran testified that he had been diagnosed with SI joint pain.

Initially, the Veteran indicated that his muscle pain may be related to Gulf War undiagnosed illness.  He has also indicated that his muscle problems may be related to his exposure to two blast explosions in Iraq.  To this end, in a statement dated in July 2011, the Veteran's physical therapist, Dr. A. T., indicated that the Veteran suffered from a TBI and "continuing muscular dysfunction" as a result of two IEDs while in service.  Dr. A. T. noted further that the Veteran still has ongoing problems of TBI and neck injuries sustained in Iraq.  The Veteran has not yet been afforded a VA examination for his claimed muscle spasms/pain.  In light of the foregoing and under the duty to assist, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed muscle spasm/pain, to include consideration of whether the Veteran's muscle spasm/pain is consistent with an undiagnosed Gulf War illness or is otherwise related to his active service, to include from his exposure to two blast explosions in Iraq.

With respect to the claim for whether new and material evidence has been received to reopen a claim of service connection for an eye condition, the Veteran contends he has blurry vision, dryness and light sensitivity in his eyes.  He reported that his blurry vision started when he got back from Iraq and started getting really bad in or around November 2008.  See January 2009 VA treatment record.  VA treatment records contain diagnoses of refractive error and dry eye syndrome.  See Id.  The Veteran has suggested that his eye problems may be related to his in-service TBI and/or the residual headaches from his in-service TBI.  To this end, in the February 2017 hearing, the Veteran's representative indicated that the Veteran's visual problems, such as light sensitivity, may be tied to his now service-connected migraine headaches.  The Veteran has also complained of blurry vision as a possible residual of his TBI from his exposure to two blast explosions in Iraq.  In a March 2011 VA treatment record, the Veteran reported right peri-auricular pain associated with blurry vision.  The Veteran has not yet been afforded a VA examination for his claimed eye condition.  In light of the foregoing and under the duty to assist, the Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed eye condition, to include consideration of whether any diagnosed eye condition is related to the Veteran's active duty service, including as a possible residual of his TBI and headaches from his exposure to two blast explosions in Iraq.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Obtain any relevant VA treatment records, to include any VA treatment records dated from June 2011 to the present.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Contact the Social Security Administration and obtain 
	any records pertaining to the Veteran's claim for 
	disability benefits.  Add all such records to the claims 
	file, and appropriately document if such records are 
	unavailable.

3.   After the above development has been completed, 
	schedule the Veteran for a VA examination to 
determine the nature and etiology of his claimed muscle spasm/pain.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary should be conducted.

   The examiner is asked to:
   
(a) Note all reported muscle pain symptoms, and specifically state whether any of the Veteran's complaints are attributable to known diagnoses.

      (b) If there are any known diagnoses to which 
      the Veteran's complaints are attributable, the examiner 
      should indicate whether it is at least as likely as not 
      that the disability is causally or etiologically related to
   the Veteran's active duty service, including from his 
   exposure to two blast explosions in Iraq.
      
The examiner should specifically address the July 2011 medical opinion, in which Dr. A. T. indicated that the Veteran suffered from a TBI and continuing muscular dysfunction as a result of two IEDs while in service, and noting that the Veteran still had ongoing problems of TBI and neck injuries sustained in Iraq.

(c) If the Veteran has any symptomatology that 
is not attributable to a known clinical diagnosis, 
the examiner should opine as to whether it is at 
least as likely as not that there are symptoms 
due to an undiagnosed illness or medically 
unexplained chronic multi-symptom illness, to 
include fibromyalgia, resulting from service in 
Southwest Asia during the Persian Gulf War.  
If so, the examiner should also comment on the 
severity of symptomatology and report all signs 
and symptoms necessary for evaluating the 
illness under the rating criteria.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.   After the development in steps 1 and 2 has been
      completed, schedule the Veteran for a VA 
examination to determine the nature and etiology of his claimed eye condition.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary should be conducted.

   The examiner is asked to:

	(a) Identify all currently diagnosed
	eye conditions.

	(b) Provide an opinion as to whether it is at 
	least as likely as not (50 percent or better 
	probability) that any diagnosed current eye 
	condition is etiologically related to the 
	Veteran's active duty service, to include as a 
	residual of the in-service head trauma from 
	blast explosions.

(c) Provide an opinion as to whether it is at least as likely as not (50 percent probability) that any diagnosed eye condition was caused or aggravated (permanently worsened beyond the normal progression) by the service-connected migraine headaches.

If aggravation is found, the examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.   After the development in steps 1 and 2 has been
      completed, schedule the Veteran for a VA 
examination to determine the nature and etiology of his claimed hearing loss.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary should be conducted.

   The examiner is asked to:

(a) If hearing loss is diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed hearing loss is etiologically related to the Veteran's active duty service, to include as a residual of the in-service head trauma from blast explosions.

(b) Provide an opinion as to whether it is at least as likely as not (50 percent probability) that any diagnosed hearing loss was caused or aggravated (permanently worsened beyond the normal progression) by any service-connected disorder.

If aggravation is found, the examiner should address the following medical issues:
      (1) the baseline manifestations of the Veteran's 
disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability. 

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.   After completing the above development, and any 
	other development deemed necessary, readjudicate 
	the issues on appeal.  If any benefit sought on appeal  
	remains denied, issue a Supplemental Statement of the 
	Case, and provide the Veteran and his representative  
	sufficient time in which to respond.  Then, return the 
	appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


